DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-7, drawn to allowing or restricting communication based on an indicia matching a criteria for the related static IP address, classified in HO4L61/203 which is related to IP address using AAA protocol for authentication such as diameter.
II. Claims 8-10, drawn to receiving a profile in response to sending LDAP message wherein a list of supported features is analyzed in a hierarchical order, setting service type and blocking when it’s “block all service type”, classified in H04L 61/4523 which is related to N/W arrangements/protocols/services for addressing using LDAP.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related restricting communication. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have different design and mode of operation.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of an invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
During a telephone conversation with Arthur Yuan on 09/21/2022 a provisional election was made without traverse to prosecute the invention of group I, claims 1-7.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 8-10 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 4-5 are rejected under 35 U.S.C. 102a1 as being anticipated by Hoewisch et al. US 2021/0400535 A1.
Claim 1:
Hoewisch discloses a method of selectively restricting a user to an access point name (APN) related to a static internet protocol (IP) address in a cellular communication network (See para 45, To enable traffic control through use of a domain name, PCRF will allow or block traffic based on actual IP address. Also see abstract and para 45), the method comprising: identifying a first APN to which all traffic from the user should be routed (See para 45, identifying domain name. Also see abstract “receiving domain name information for at least one domain name that the one or more devices are allowed to access, denied to access”); at a policy control rule function (PCRF), checking an indicia related to the APN in a communication from the user (See para 45, To enable traffic control through use of a domain name, PCRF will allow or block traffic based on actual IP address. Also see abstract);
allowing communication with the user responsive to the indicia matching the criteria (See para 45, To enable traffic control through use of a domain name, PCRF will allow or block traffic based on actual IP address); and blocking communication with the user responsive to the indicia not matching the criteria (See para 45, To enable traffic control through use of a domain name, PCRF will allow or block traffic based on actual IP address).

Claim 2:
Hoewisch discloses that the indicia is a first field containing the first APN in a Diameter credit control request received at the PCRF (See para 95, Credit Control Request received by the PCRF).

Claim 4:
Hoewisch discloses allowing communication with the user comprises allowing data traffic between the user and an external resource responsive to the indicia matching a criteria for the static IP address (See para 45, To enable traffic control through use of a domain name, PCRF will allow or block traffic based on actual IP address. Also see abstract).
Claim 5:
Hoewisch discloses blocking communication with the user comprises blocking communication between the user and an external resource responsive to the indicia not matching the criteria for the static IP address (See para 45, To enable traffic control through use of a domain name, PCRF will allow or block traffic based on actual IP address. Also see abstract).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hoewisch et al. US 2021/0400535 A1 in view of Applicant Admitted Prior Art (Hereinafter AAPA).
Claim 3:
Hoewisch doesn’t explicitly disclose that the PCRF requests a list of features authorized for the user, the list of features identifying each APN authorized for the user according to the feature.
AAPA discloses that the PCRF requests a list of features authorized for the user, the list of features identifying each APN authorized for the user according to the feature (See specification Table 1 (Prior Art), features 1-5 corresponding to APNs. Also see para 20 of the specification, PCRF sends a query for what features are available to the user). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hoewisch with the teachings of AAPA to improve the method disclosed by Hoewisch by including the feature of PCRF requesting a list of features identifying each APN authorized for the user. The motivation to combine would have been to know the authorized and unauthorized features so that the user can be serviced according to their contract/account/subscription.
Allowable Subject Matter
Claims 6 and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Head et al. US 2015/0350912 A1 discloses that the unique APN is associated with a pool of IP addresses reserved for allocation to electronic devices associated with a residential service. Lu et al. US 2014/0153544 A1 discloses that the user data include an Access Point Name (APN), default bearer Quality of Service (QoS) and a corresponding static IP address.
               Any inquiry concerning this communication or earlier communications from the examiner should be directed to HASHIM S BHATTI whose telephone number is (571)270-7748. The examiner can normally be reached Mon-Fri 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HASHIM S. BHATTI
Primary Examiner
Art Unit 2472



/HASHIM S BHATTI/Primary Examiner, Art Unit 2472